Title: To George Washington from William Crawford, 8 May 1774
From: Crawford, William
To: Washington, George



Sir
May the 8th 1774

Inclosed you have the Drafts of the round bottom and your Shertees Land don Agreeable to Mr Lewis Derection—I Should

have sent them from Stanton but Mr Lewis had set out for Cheet river before I got there, and I wanted him to See the Returns before I Sent them to you I was Still Disopinted, before I cold Return back again Mr Lewis Sit hom Again and I understand he will be in Williamsburgh soon (If the Returns Dose not do you can have them altred) if you Should not Chuse to enter them Names in the Return now maid for the round bottom I have Sent you a blank to full up which you may do yourself—I Supose by this time Varrious reports has reahd you I have given my Self Som Trouble to aquint my Self with the truth of matters but there is Som Douts remains in Som facts but as well as I can I shall give you best Account I can.
The Survayors that went Down the Konaway as report gos was Stopt by the Shawnee Endiens upon which Som of the white People Sit on Som Endiens and has Killd severale, took 30 horse Loads of Skins near the mouth of Syotha, on which news and Expecting a Endien war Mr Crisap and Som other people fell on Som other Endiens at the mouth of Pipe Creek and Killd 3 Endiens and Sculped them Daniel Great house and Som others fell on Som at the mouth of Yellow Creek and Killd and Sculpd teen and took one Child about 2 Months old which is now at my house have taken the Child from a woman that it had bin given to.
Our inhabetints is much alarmd, many hundreds haveing gon over the mountain and the hole Country Avackquated as far as monongahalia and many on this Side monongahalia is gone over the Mountain in Short a war is every momint Expected we have a Council now with them what will be the event I do not now.
I am now Seting out to Fort pitt at the head of one hundred men many other is to meet me at Fort pitt and Wheeling whare we shall watch the Motions of the Endiens and Shall Acct Accordingly.
we are in great want of Some Proper person to Derect us ho may have comand Mr Connely ho now comands haveing Accurd the Displeashure of the People being but unably to do it, for two Reasons, one is that Contredection betwen us and the pensilvaniens and the other he Rather cary Matters to much in the Militery way, and not able to go through with it.
I have som hops that we may still have matters Setled with the Endiens upon a Method Properly adopted for that perpose.

It Seems that the Say the have not bin paid any thing for the Land, I mean the Shawnees and Delaways, the Six nations Say the have no right to any of the mony, the Land bing not there property.
I would not mean to Say any thing against Mr Connalys Conduct only he can not cary things on as he cold wish, his not being so well Aquinted with the nature of the People he has to Deal with.
Fair means would do better, and he cold get any thing he wanted more handy.
In cass of a war much Dependence from this place Lys one you Sir, as being well Aquinted with our Sircomstance.
Should matters be Setled with the Endiens soon I supose you will Proceed on with the improvement of your Lands if not you will Discharge your people and of Course your Sarvants will be Sold, in, that case I Should be Glad to take 2 of them if you are Willing in a few day you will be better Advised and the[n] you will be more able to Determine one maters. I am Sir your most Hume Sarvant

W. Crawford

